Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Miranda Renea Kelso, Appellant                         Appeal from the 40th District Court of Ellis
                                                        County, Texas (Tr. Ct. No. 41162CR).
 No. 06-17-00184-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
court costs in this case only. As modified, we affirm the trial court’s judgment.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 28, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk